The only material question which seems to be presented in this case is whether a warrant of the governor of this State for the arrest of a fugitive from the justice of another State containing the recital of facts necessary to confer authority under the Constitution and laws of the United States, is a sufficient justification for holding the prisoner when brought up on habeascorpus, without producing the papers or evidence upon which the governor acted. We have no doubt but that the recitals are to be taken as prima facie, at least, true, and that the return setting forth the warrant containing such recitals, is sufficient. When the affidavit or indictment charging the offence, appears either by the return or otherwise, a very different question is presented. This court has held in the case of an affidavit, that it is competent for the court to examine it, and determine whether a felony has been legally charged, and if not to discharge the prisoner. (People v. Brady,56 N.Y., 182.)
The further question whether the warrant is conclusive, and whether it is competent for the prisoner to prove that the papers presented to the governor were defective, it is not needful in this case to determine. There was no offer of any such proof, and the question is not in the case.
We concur with the opinion of GILBERT, J., in the court below upon all the points, without intending to express an opinion upon the conclusiveness of the warrant, and we deem it unnecessary to elaborate the reasons therefor, or to review *Page 248 
the authorities on the subject. The question of indentity is not reviewable here, and aside from that question, we think that the case was properly disposed of in the court below.
The order should be affirmed.
All concur, except MILLER, J., absent at argument.
Order affirmed.